EXHIBIT THE CEO'S CORNER: What’s New! February 11, 2010 While the best thing about 2009 for much of the world’s economy is that it is our rear view mirror, we did end the year with a great ASHP show [see press release for December 14, 2009], an upswing in sales [see November 30, 2orner], placement on the GSA schedule for the future [see press release for November 23, 2009] and recognition of the lifesaving capabilities of our ValiMed™ MVS in award of the 2iterature Award for Pharmacy Practice Research to Dr.
